 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEREMIE RYAN OVERSTREET,                        No. 2:20-cv-0633 AC P
12                        Plaintiff,
13           v.                                       ORDER
14    M. WHITE, et al.,
15                        Defendants.
16

17          The California Department of Corrections and Rehabilitation (CDCR) has requested a

18   fourteen-day extension of time to file the CDCR Notice of E-Service Waiver as to defendant

19   White. ECF No. 18. Good cause appearing, IT IS HEREBY ORDERED that:

20          1. The CDCR’s motion for an extension of time, ECF No. 18, is GRANTED.

21          2. The CDCR is granted fourteen days from the filing of this order in which to file the

22   CDCR Notice of E-Service Waiver as to defendant White.

23          3. The Clerk of the Court is directed to serve a copy of this order on the CDCR by email.

24   DATED: July 13, 2021

25

26

27

28
